On Reconsideration oe Denial oe Application eor Rehearing.
Black, J.
That our equally divisive opinions, handed down October 13, 1958 (Cohn v. County of Oakland, 354 Mich 180, 190), have left this proposed multimillion dollar sewage-disposal project in a state *612■of legal uncertainty, is quite evident. By application for reconsideration, defendants’ counsel request that a majority of our membership attest validity of the contract (considered in such former opinions) regardless of the negative answer 4 of us have given to decisive question 2 (see quotation, 354 Mich at page 190) and regardless of omission by our remaining membership of answer to question 2.
The undersigned hold again, and so repeat such negative answer, that the defendant townships may not (without elective approval) levy property taxes in excess of the limitation established by article 10, § 21, Const 1908, as amended. It follows that such townships may not validly contract as in section 12  of the act (PA 1957, No 185) provided. Without specifying any limit as to the rate or amount of the levy, section 12 requires each contracting township to pledge its full faith and credit for the payment of the obligations it has assumed under the contract and to levy, each year, property taxes in such amount as “will be sufficient for the prompt payment of that part of the contract obligations as shall fall due before the following year’s tax collection.” The contract in turn, by paragraph 7 thereof, requires each such township to so pledge and tax.
Without appropriate limitation comporting with said section 21 the legislature cannot authorize townships to levy, annually, property taxes in amounts “sufficient” for the payment of contract obligations undertaken by authority of said Act No 185. The reason is that the amount of such annual levy is left, by said section 12, without limit excepting as the contracting units may agree. These townships, hence, are in position where they have contracted to do that which (if other usable funds and revenues are short *613•of upcoming payment schedules) of necessity will ■violate the constitutional limitation.
Section 12 of the statute is unconstitutional in its .application to townships. Paragraph 7 of the eon-tract is, so far as it purports to obligate these townships, invalid.
Denial of rehearing affirmed.
Smith, Voelker, and Kavanagh, JJ., concurred with Black, J.